Name: 2006/689/EC: Commission Decision of 3 October 2006 amending Decision 2005/710/EC concerning certain protection measures in relation to highly pathogenic avian influenza in Romania (notified under document number C(2006) 4321) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  animal product;  Europe;  natural environment
 Date Published: 2006-10-14; 2007-06-05

 14.10.2006 EN Official Journal of the European Union L 283/44 COMMISSION DECISION of 3 October 2006 amending Decision 2005/710/EC concerning certain protection measures in relation to highly pathogenic avian influenza in Romania (notified under document number C(2006) 4321) (Text with EEA relevance) (2006/689/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-east Asia starting in December 2003, the Commission adopted several protection measures in relation to that disease, in particular Commission Decision 2005/710/EC of 13 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in Romania (3). (2) Decision 2005/710/EC provides that Member States are to suspend imports of live poultry, ratites, farmed and wild feathered game, and hatching eggs of those species and certain other products of birds from the whole territory of Romania. (3) Romania has now transmitted further information to the Commission on the avian influenza situation in that country, which shows that no further outbreaks of that disease have been detected since 7 June 2006. (4) In the light of that information, it is appropriate to limit the suspension of the imports provided for in Decision of 2005/710/EC to certain areas of Romania that are still under direct threat of the disease. (5) Decision 2005/710/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/710/EC is replaced by the text in the Annex to this Decision. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected version (OJ L 191, 28.5.2004, p. 1). (3) OJ L 269, 14.10.2005, p. 42. Decision as last amended by Decision 2006/435/EC (OJ L 173, 27.6.2006, p. 31). ANNEX ANNEX Parts of the territory of Romania referred to in Article 1(a) and (b) PART A ISO country code Name of country Description of part of territory RO Romania  Whole of the territory of Romania PART B ISO country code Name of country Description of part of territory RO Romania In Romania, the counties of:  Arges  Bacau  Botosani  Braila  Bucuresti  Buzau  Calarasi  Constanta  Dimbovita  Dolj  Galati  Giurgiu  Gorj  Ialomita  Iasi  Ilfov  Mehedinti  Neamt  Olt  Prahova  Suceava  Teleorman  Tulcea  Vaslui  Vilcea  Vrancea